DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/2/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2021.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.  In response to the applicant’s arguments that Afonso does not teach the use of a single roving electrode for both a reference signal and electrophysiological measurement but instead teaches the use of a roving electrode and reference electrode is respectfully disagreed upon by the examiner.  Applicant cited Afonso(Para 12) “exemplary maps include a time difference between action potentials at a roving electrode and a reference electrode”, which does not teach away from the claim by stating that the roving electrode and reference electrode are different electrodes as the applicant suggests, Afonso merely points out that a time difference between the action potential of two different measurements would be used and are taken by the same electrode.  This is further established in para 43-45 and Fig. 5.  Afonso states that the voltage is first obtained of a reference electrode, “voltage may be acquired from either a virtual reference of a physical reference (e.g the roving electrode 31)”, this establishes the roving electrode is being used as a reference electrode and is indicated on Fig. 5 as “REF”.  Afonso then states, “The roving electrode signal is depicted in Fig.5 and is labeled “ROV.” The inflection point 72 of .  
In regards to the Applicant’s argument that Afonso in addition to Ghosh does not teach on Claim 10 in respect to threshold amounts is respectfully disagreed upon by the examiner.  Ghosh teaches a method of using activation times in order to measure the cardiac electrical dyssynchrony of a patient (Fig 10).  Utilizing these activation timings and a threshold amount Ghosh is able to establish ideal lead locations of reduced dyssynchrony when comparing activation timings of the locations (Para 133, “For example a X% reduction in electrical dyssynchrony or left ventricular electrical dyssynchrony <Y ms may be used … X % may be 5% …. For example, pacing may be performed at AV delays based on measurement of the intrinsic sensed or paced A-V timing.”).  Thus combining the teaching of Ghosh with Afonso would provide the predictable result of achieving a precise threshold amount that can be used to establish the use of each electrode signal and location in mapping heart activity.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afonso (US Publication No. 2007/0073179).

Regarding Claim 1, Afonso teaches a method of mapping cardiac activation timing, comprising: defining an initial electrophysiological signal measured by a catheter-mounted roving electrode at an initial cardiac location as a reference signal (Para 0012, “The present invention expands the previous capabilities of cardiac electrophysiology mapping… Exemplary maps include a time difference between action potentials at a roving electrode and a reference electrode, the peak-to-peak voltage of action potentials at the roving electrode, the peak negative voltage of action potentials at the roving electrode” Para 26 “The number of electrodes capable of being simultaneously monitored is limited only by the number of electrode lead inputs into the system 8 and the processing speed of the system 8. The electrodes may be stationary or may be moving”, indicating that any or all electrodes used can be stationary electrodes or roving electrodes including the reference electrode.), the initial electrophysiological signal having an initial activation rate, and measuring local activation time for a cardiac location other than the initial cardiac location relative to the reference signal using a catheter-mounted roving electrode (Para 46, Various time-domain information related to the EP activity in  and/or around the heart of a patient may be mapped to the three-dimensional model….. EP activity from up to sixty-two roving electrodes may be collected and mapped to the three-dimensional model.”)  

Regarding Claim 2, Afonso teaches the method according to claim 1, wherein measuring local activation for a cardiac location other than the initial cardiac location relative to the reference signal using the catheter- mounted roving electrode comprises measuring local activation times for a plurality 

Regarding Claim 3, Afonso teaches the method according to claim 2, further comprising outputting a graphical representation of the local activation time map on a three dimensional cardiac model (Para 46).  

Regarding Claim 4 & 5 Afonso teaches the method according to claim 2, further comprising monitoring stability of the reference signal.  The method according to claim 4, wherein monitoring stability of the reference signal comprises: measuring an instantaneous electrophysiological signal using the catheter-mounted roving electrode, the instantaneous electrophysiological signal having an instantaneous activation rate; and computing a difference between the instantaneous activation rate and the initial activation rate (Para 46, Para 43 – Para 44 “In general, a fiducial point is selected as the “zero” time. In Fig.5, for example, the inflection point 70 of a voltage appearing on a reference electrode is used as the primary timing point for the creation of isochrones….  The signal V1, for example may orient a user, such as a physician, to the same events detected on the surface of the patient.” Afonso sites the time difference of an action potential measured at a roving electrode and a reference electrode and the electrodes can measure the electrical activation of the heart.) 

Regarding Claim 6, Afonso teaches the method according to claim 5, wherein the instantaneous electrophysiological signal is measured at the initial cardiac location (Par 38, “The data used to determine the location of the electrode(s) within the heart is measured while the surface … In another 

Regarding Claim 7, Afonso teaches the method according to claim 5, wherein the instantaneous electrophysiological signal is measured at a cardiac location other than the initial cardiac location (Par 38, Par 0045, “As described above, the electrodes of a at least one EP catheter are moved over the surface of the heart and while in motion they detect the electrical activation of the heart or other EP signals on the surface of the heart… This data is then projected onto a surface of the three-dimensional model corresponding to the location of the electrode when the sampled EP data was taken.” Afonso states the sampling can be done simultaneously or in sequence by sampling one or more of the roving electrodes at their different positions and the electrodes are sampled around the surface of the heart.).

Regarding Claim 8, Afonso teaches the method according to claim 5, wherein measuring local activation times for a plurality of cardiac locations other than the initial cardiac location relative to the reference signal using the catheter-mounted roving electrode further comprises compensating for the difference between the instantaneous activation rate and the initial activation rate (Para 0043 – 0044, 0046, Each signal is sequentially mapped and the time difference of an action potential measured at a roving electrode and a reference electrode is taken with use of the inflection point.)

Regarding Claim 9, Afonso teaches the method according to claim 5, further comprising redefining the reference signal using the instantaneous electrophysiological signal when the difference between the instantaneous activation rate and the initial activation rate exceeds a preset threshold 

Regarding Claim 11, Afonso teaches wherein the preset threshold amount is user-adjustable (Para 44, “The amplitude of the time-varying signal ROV is located between two adjustable bands 74 and 76, which can be used to set criteria for the peak-to-peak voltage of the signal ROV.”)

Regarding Claim 12, Afonso teaches a method of mapping cardiac activation timing, comprising: introducing an electrophysiology catheter including at least one electrode into a patient's heart(Para 12, 26); placing the electrophysiology catheter at an initial cardiac location (Para 38, 45); measuring an initial electrophysiological signal at the initial cardiac location using the at least one electrode(Para 28-29); defining the initial electrophysiological signal as a reference signal; moving the electrophysiology catheter to a plurality of locations other than the initial cardiac location; and measuring, at each of the plurality of locations other than the initial cardiac location, a local activation time relative to the reference signal, using the at least one electrode, thereby generating a local activation time map(Para 43-46). 

Regarding Claim 13, Afonso teaches the method according to claim 12, further comprising outputting a graphical representation of the local activation time map on a three dimensional cardiac model(Para 46).  

Regarding Claim 14, Afonso teaches the method according to claim 12, further comprising monitoring stability of the reference signal (Para 43-44, 46).  

Regarding Claim 15, Afonso teaches the method according to claim 14, wherein monitoring stability of the reference signal comprises computing a difference between (1) an activation rate of an electrophysiological signal measured at at least one of the plurality of locations other than the initial cardiac location and (2) an activation rate of the initial electrophysiological signal (Para 38, 43-44, 45).  

Regarding Claim 16, Afonso teaches the method according to claim 15, wherein monitoring stability of the reference signal further comprises comparing the computed difference to a preset threshold (Para 43-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being patentable over Afonso (U.S Publication No. 2007/0073179) in view of Ghosh (US Publication No. 2014/0371808).  

Regarding Claim 10, Afonso does not disclose wherein the preset threshold amount is 5% of the initial activation rate.  
However Ghosh teaches, wherein the present threshold amount is 5% of the initial activation rate (Para 133, “For example a X% reduction in electrical dyssynchrony or left ventricular electrical dyssynchrony <Y ms may be used … X % may be 5% …. For example, pacing may be performed at AV delays based on measurement of the intrinsic sensed or paced A-V timing.” Ghosh establishes a criteria in determining the optimal lead location and determining whether the site where an electrode is placed is good for use by taking into account the reduced dyssynchrony between the electrode locations.).   
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Electrophysiology Mapping System as taught by Afonso, with a the present threshold amount is 5% of the initial activation rate, as taught by Ghosh, since such a modification would provide the predictable result of achieving a precise threshold amount that can be used to establish the use of each electrode signal and location in mapping heart activity.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/               Examiner, Art Unit 3792                                                                                                                                                                                         

/WILLIAM J LEVICKY/               Primary Examiner, Art Unit 3792